        Case 5:20-cv-00513-LCB Document 15 Filed 12/29/20 Page 1 of 7                      FILED
                                                                                  2020 Dec-29 PM 03:25
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

DONALD RICHARD: TERRY,                 )
                                       )
             Plaintiff                 )
                                       )
      vs.                              )      Case No. 5:20-cv-00513-LCB
                                       )
PHILLIP ROBERSON &                     )
T YOUNG,                               )
                                       )
                                       )
             Defendants.               )

                  MEMORANDUM OPINION AND ORDER

      The plaintiff, who identifies himself as “Donald Richard: Terry,” proceeding

pro se, filed a complaint against Phillip Roberson and “T Young.” (Doc. 1). In

essence, he seeks a declaratory judgment that Alabama Criminal Code § 13A-10-

132(f) violates the First Amendment of the United States Constitution. This case

was originally assigned to a United States Magistrate Judge but was reassigned to

the undersigned on April 21, 2020. At the time of reassignment, there were two

pending motions: a motion to proceed in forma pauperis, and a motion for alternate

service. (Docs. 2 and 3). On June 15, 2020, the plaintiff filed a motion for a default

judgment. (Doc. 7). This Court denied the motion for alternate service and motion

for default judgment on July 20, 2020. (Doc. 8). However, the Court granted the

plaintiff’s motion to proceed in forma pauperis in the same order. Id.
            Case 5:20-cv-00513-LCB Document 15 Filed 12/29/20 Page 2 of 7




          Currently pending before the Court is the plaintiff’s motion for service by

publication.       (Doc. 14).      In reviewing the record in this case, the Court has

determined that its previous decision to grant the plaintiff’s motion to proceed in

forma pauperis was in error. Accordingly, that order (Doc. 7) is due to be withdrawn

for the following reasons.

          Title 28 U.S.C. § 1915, which governs proceedings in forma pauperis,

provides for the commencement of a civil action without prepayment of fees by a

“person who submits an affidavit that includes a statement of all assets such [person]

possesses [and] that the person is unable to pay such fees or give security therefor.”

28 U.S.C. § 1915(a)(1). Section 1915(e)(2)(B) further provides, however, that a

court shall dismiss the case at any time if it determines it is “frivolous or malicious”,

“fails to state a claim on which relief may be granted”, or “seeks monetary relief

against a defendant who is immune from such relief.”                        See 28 U.S.C. §

1915(e)(2)(B). 1 “A claim is frivolous if it is without arguable merit either in law or



1
    Title 28 U.S.C. § 1915 provides, in relevant part:

          (e)(2) Notwithstanding any filing fee, or any portion thereof, that may have been
          paid, the court shall dismiss the case at any time if the court determines that--
           (A) the allegation of poverty is untrue; or
           (B) the action or appeal--
                  (i) is frivolous or malicious;
                  (ii) fails to state a claim on which relief may be granted; or
                  (iii) seeks monetary relief against a defendant who is immune from such
                                                      2
         Case 5:20-cv-00513-LCB Document 15 Filed 12/29/20 Page 3 of 7




fact.” Thomas v. Pentagon Fed. Credit Union, 393 F. App’x 635, 637 (11th Cir.

2010). A district court retains discretion to dismiss a complaint “when it appears the

plaintiff ‘has little or no chance of success,’” meaning review of the complaint

reveals “the factual allegations are ‘clearly baseless’ or . . . the legal theories are

‘indisputably meritless.’” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)

(discussing § 1915(d), now § 1915(e)(2)(B)(i)).

       In conducting a review of Terry’s complaint, the Court is mindful that

complaints by pro se litigants are held to a less stringent standard than pleadings

drafted by attorneys and subject to liberal construction. Boxer X v. Harris, 437 F.

3d 1107, 1110 (11th Cir. 2006), abrogated in part on other grounds by Wilkins v.

Gaddy, 559 U.S. 34 (2010), as recognized in Sconiers v. Lockhart, 946 F.3d 1256

(11th Cir. 2020). However, the Court “may not serve as de facto counsel for a party

. . . or rewrite an otherwise deficient pleading in order to sustain an action.” Ausar-

El ex rel. Small, Jr. v. BAC (Bank of America) Home Loans Servicing LP, 448 F.

App’x 1, 2 (11th Cir. 2011) (internal quotations and citations omitted). Furthermore,

to survive dismissal for failure to state a claim, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted). A plaintiff


              relief.

                                             3
        Case 5:20-cv-00513-LCB Document 15 Filed 12/29/20 Page 4 of 7




must assert “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not” suffice. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007).

      In his complaint, Terry correctly asserts that he filed a prior pro se complaint

in this court in 2014 regarding a stop and ticketing by one of the Defendants, a police

officer who was eventually assisted by an attorney. See Doc. 1 at 5; Donald Richard

Terry v. Phillip Roberson, et al., No. 5:14-cv-02163-AKK. Plaintiff Terry avers that

one month after he filed his complaint, the Defendants filed criminal complaints

against him on December 3, 2014, for a violation of Alabama Code § 13A-10-132(f).

(Doc. 1 at 2, 10). 1 In his request for a declaratory judgment, Terry contends that the

Defendants’ filing of the complaints violated his First Amendment rights to freedom

of speech and to seek legal redress.

      Terry fails to allege sufficient facts to state a plausible claim for relief. See

28 U.S.C. § 1915(e)(2)(B)(ii). First and foremost, the statute of limitations for

Terry’s action has clearly run.        Terry may advance his action regarding a


1
Alabama Code § 13A-10-132(f) provides as follows:

      It shall be unlawful for a person to falsely assert authority of law in an
      attempt to intimidate or hinder a state or local official or employee or a
      law enforcement officer in the discharge of official duties, by means of
      threats, harassment, physical abuse, or use of a sham legal process. A
      person violating this subsection is guilty of a Class C felony.
                                          4
        Case 5:20-cv-00513-LCB Document 15 Filed 12/29/20 Page 5 of 7




constitutional violation under 42 U.S.C. § 1983. However, “[a]ll constitutional

claims brought under § 1983 are tort actions, subject to the statute of limitations

governing personal injury actions in the state where the § 1983 action has been

brought.” McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008). In Alabama, the

governing limitations period is two years. McNair, 515 F.3d at 1173 (citing Ala.

Code § 6–2–38; Jones v. Preuit & Mauldin, 876 F.2d 1480, 1483 (11th Cir. 1989)

(en banc)).

      “The question of when the limitations period begins to run (that is, when the

cause of action has accrued), is one of federal law.” Smith v. Shorstein, 217 F. App’x

877, 881 (11th Cir. Feb. 13, 2007) (citing Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir.

1996)); see also Kelly v. Serna, 87 F.3d 1235, 1238 & 1238-39 (11th Cir. 1996)

(recognizing both that “[a] statute of limitations begins to run when the cause of

action accrues[ ]” and that “[a]ccrual of a cause of action under 42 U.S.C. § 1983 is

a question of federal law.”). “The general federal rule is that a cause of action ‘will

not accrue, and thereby set the limitations clock running, until the plaintiffs know or

should know (1) that they have suffered the injury that forms the basis of their

complaint and (2) who has inflicted the injury.’” Smith, supra, 217 F. App’x at 881

(quoting Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003)) (other citation

omitted); see McNair, supra, 515 F.3d at 1173 (“[T]he statute of limitations does not

                                          5
          Case 5:20-cv-00513-LCB Document 15 Filed 12/29/20 Page 6 of 7




begin to run until the facts which support a cause of action are apparent or should be

apparent to a person with a reasonably prudent regard for his rights.”).

       Clearly, Terry filed his complaint untimely. He asserts the Defendants filed

their criminal complaints against him on December 3, 2014, and certainly the two-

year statute of limitations has run on his action if he knew about the filing on or

around that date. Even if Terry did not find out about the criminal complaints until

the State commenced criminal proceedings against him, then he still filed his action

too late.        A review of the online state court record at AlaCourt

(https://v2.alacourt.com/index.htm) reveals that the State arrested Terry on August

31, 2017, on the criminal complaints, and the filing dates of the criminal complaints

he attached to his action (doc. 1-1 at 44-45) match the AlaCourt filing date of the

action – September 1, 2017. See State of Alabama v. Donald Richard Terry, Etowah

Circuit Court Case No. CC-2017-849.00.2 Again, the two-year statute of limitations

from Terry’s arrest date had clearly run by the time Terry filed this action.

                                            CONCLUSION




2
 This court “may take judicial notice” of “state court proceedings” available on Alacourt.com, the
State of Alabama’s online court records’ database. Paez v. Sec. Fla. Dep’t of Corr., 2020 WL
63290 at *2, --- F.3d --- (11th Cir. 2020); Fed. R. Evid. 201(b)(2) (“The court may judicially notice
a fact that is not subject to reasonable dispute because it . . . can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.”).
                                                   6
        Case 5:20-cv-00513-LCB Document 15 Filed 12/29/20 Page 7 of 7




      The Court hereby WITHDRAWS its order of July 20, 2020. For the above-

state reasons, Terry’s motion to proceed in forma pauperis is DENIED and the Court

DISMISSES this action WITH PREJUDICE. See 28 U.S.C. § 1915(e)(2)(B).

Terry’s motion for service by publication (Doc. 14) is DENIED AS MOOT. The

Court will enter a separate Final Judgment.

            DONE and ORDERED December 29, 2020.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE




                                         7
